                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF KENTUCKY
                       SOUTHERN DIVISION at LONDON

ALBERT D. HUSKEY,                       )
                                        )
      Plaintiff,                        )        Civil Case No.
                                        )        6:18-cv-152-JMH
V.                                      )
                                        )
ANDREW SAUL, Commissioner               )           MEMORANDUM OPINION
of Social Security,1                    )               AND ORDER
                                        )
      Defendant.                        )

                            **   **   **    **    **

      Plaintiff Albert D. Huskey brings this action under 42 U.S.C.

§ 405(g) to challenge Defendant Commissioner’s final decision

denying Plaintiff’s application for Social Security Disability

Insurance Benefits. [DE 2]. The specific matters currently before

the Court include Plaintiff’s Motion for Summary Judgment [DE 11]

and Defendant’s Motion for Summary Judgment [DE 13]. Both matters

are now ripe for decision, and for the reasons discussed below,

Plaintiff’s Motion for Summary Judgment [DE 11] will be denied,

and Defendant’s Motion for Summary Judgment [DE 13] will be

granted. Accordingly, the Court will affirm the Commissioner’s

decision, as it is supported by substantial evidence.




1
  On June 17, 2019, Andrew Saul was sworn in as the Commissioner of Social
Security. When this action was filed, Nancy Berryhill was serving as Acting
Commissioner of Social Security. Pursuant to Rule 25(d) of the Federal Rules of
Civil Procedure, Commissioner Saul is automatically substituted as a party.
                   I. FACTUAL AND PROCEDURAL BACKGROUND

      On May 15, 2014, Plaintiff filed a Title II application for

a period of disability and disability insurance benefits, alleging

his disability began on March 28, 2013. [Tr. 109, 288-94]. At the

time of Plaintiff’s alleged disability onset date, he was 46 years

old. [Tr. 110]. Plaintiff completed the ninth (9th) grade, and his

past relevant work was as a repairman in both a furniture factory

and   the   coal    mines.   [Tr.   324].   In   Plaintiff’s   application

materials, he initially alleged he was unable to work due to black

lung and pain in his neck, back, arms, and legs. [Tr. 110, 323].

      In June 2008, Plaintiff strained his back moving things, and

an MRI revealed a “right paracentral disc herniation with moderate

stenosis.” [Tr. 420-23]. Following a March 2013 motor vehicle

accident, Plaintiff had a CT scan of his cervical spine, which

showed “signs of degenerative disk disease involving the C5-C6”

with a “mild diffuse bulging annulus.” [Tr. 590]. The CT scan was

accompanied by an x-ray, which showed Plaintiff’s lumbar spine to

be normal. [Tr. 592]. A March 26, 2013, MRI showed “[p]rominent

osteophyte disc complexes . . . at C3-C4 and C-5-C6 slightly

impinging on the thecal sac” and “[n]o definite evidence for disc

protrusion.” [Tr. 596]. On April 1, 2013, James R. Bean, M.D.,

examined Plaintiff and reviewed the March 26, 2013, MRI, finding

that it showed “no evidence of disk herniation” and “a minor bulge

to the left of the C5-C6 which appears to be chronic.” [Tr. 600-

                                      2
01]. Dr. Bean diagnosed Plaintiff with cervical and lumbar sprains

and recommended physical therapy, so Plaintiff could rehabilitate

and return to work. [Tr. 601]. On May 1, 2013, despite finding

Plaintiff did not qualify for wrist work, hand work or assembly

activities, or shoulder work, Plaintiff’s physical therapist also

found Plaintiff “qualifie[d] for sedentary work for shoulder and

overhead lifts and qualifies for sedentary-light work for 2-handed

carry activities.” [Tr. 639-52]. Between March 5, 2013 and July

11, 2013, Julie A. Jackson, APRN, and other healthcare providers

at   Harlan   Appalachian   Regional     Healthcare     (“ARH”),   treated

Plaintiff’s physical complaints with opioid medication. [Tr. 727,

732, 738-739, 883, 897, 902, 930].

     On July 28, 2014, Plaintiff was in a four-wheeler accident

and fractured his right lateral tibia plateau. [Tr. 954-55]. To

correct the fracture, Plaintiff had an open reduction and internal

fixation. [Tr. 956-57].

     On   September   16,   2014,   at   the   behest   of   the   Kentucky

Department for Disability Determination, Kathleen M. Monderewicz,

M.D., conducted a consultative examination of Plaintiff. [Tr.

1156-65]. At the time of Dr. Monderewicz’s examination, Plaintiff

was still recovering from his fractured tibia, which occurred only

seven (7) weeks prior. [Tr. 1159]. Dr. Monderewicz noted the

following about Plaintiff: “no dyspnea with exertion . . . is noted

during ambulation to the exam room or with effort of talking

                                    3
dressing/undressing and ROM performance;” “ambulates using two

crutches with limping and partial weight bearing on the right lower

extremity;”    “appears       uncomfortable         in   the    sitting      and   supine

position as well as lying down and rising from the exam table;”

“has difficulty stepping up and down from the exam table;” and

“[t]o get up on the exam table he slides onto the table without

using a step stool and he steps down bearing weight onto the left

lower   extremity        without       using       crutches.”     [Tr.       1160].    Dr.

Monderewicz further noted, “Since the fracture does not appear to

be a maximum medical improvement, [t]he claimant would need to be

reassessed later for any chronic changes in the right leg and

knee.” [Tr. 1163].

     Dr.    Monderewicz         diagnosed        Plaintiff     with    the    following:

“[c]hronic neck pain with history of radicular symptoms of both

upper extremities;” “[d]eep tendon reflex finding in the right

upper extremity;” “motor weakness in the left upper extremity

suggested radiculopathy involving the C5-C7 nerve root levels

corresponding       to    the      area     of     cervical     spine     tenderness;”

“[o]steoarthrosis        of     the    hands;”      “[t]here     may    also    be    mild

degenerative    changes       of      the   left    acromial    clavicular         joint;”

“[c]hronic thoracic spine pain;” “[c]hronic low back pain with

history of radicular symptoms to both lower extremities;” and

“[h]istory of co[al] workers pneumoconiosis and tobacco use.” [Tr.

1162-63].     Dr.   Monderewicz           noted,    “Straight     leg     raising      was

                                             4
positive; right leg more than left. However, absence of the right

patellar deep tendon reflex may be due to decrease [sic] sensation

over the right knee and leg following surgery for fracture.” [Tr.

1163]. With Plaintiff still in a recovering state, Dr. Monderewicz

opined, “Currently the claimant is unable to squat, kneel, or crawl

on the right knee. The claimant can currently not climb ladders or

engage in unprotected height.” [Tr. 1163]. Dr. Monderewicz further

opined   that    prolonged     siting,   standing,   walking,    bending,

stooping, squatting, and heavy lifting and carrying were limited

by Plaintiff’s chronic back pain, and Plaintiff’s use of his upper

extremities for overhead reaching and pushing and pulling were

limited by his neck and back pain. [Tr. 1163]. However, Dr.

Monderewicz     noted   that   Plaintiff’s   grip    strength   and   fine

manipulation were normal bilaterally. [Tr. 1163].

     An October 20, 2014, x-ray of Plaintiff’s lumbar spine showed

normal findings. [Tr. 1168]. An October 21, 2014, x-ray of the

cervical spine showed mild degenerative changes and narrowing of

the neural foramina at C5-C6. [Tr. 1169]. On November 3, 2014, Dr.

Bean reviewed Plaintiff’s x-rays of the cervical spine and lumbar

spine and opined that Plaintiff’s lumbar spine was normal, his

cervical spine showed “mild narrowing at C5-C6,” his radiographic

findings were “quite minor,” and Dr. Bean saw “no radiologic reason

to assess a permanent impairment.” [TR. 1203].



                                     5
        On December 10, 2014, Plaintiff visited his tibia surgeon,

who reported Plaintiff was “doing very well” and “able to ambulate

and   walk      without       major       restrictions.”         [TR.      1211-12].    While

Plaintiff       stated       that    he    was    unable    to       run   or   do   increased

activities and complained of pain of the anterior aspect of the

knee and sensation of crepitus, he was found to have a normal range

of motion and no instability. [Tr. 1211-12]. On January 20, 2015,

Plaintiff’s physical therapist noted that Plaintiff ambulated

throughout the clinic without an assistive device and had a “[v]ery

mild” antalgic gait. [Tr. 1219-20]. On November 12, 2015, Plaintiff

presented to Julie A. Jackson, ARNP, that he had “chronic low back

pain,     mid    back     pain,       neck       pain,    bilateral        upper     extremity

paresthesias, and bilateral lower extremity parasthesias.” [Tr.

1323].

        On January 14, 2015, H. Thompson Prout, Ph.D., a state agency

psychological consultant, provided on an opinion on Plaintiff’s

medically determinable impairments and found Plaintiff’s affective

disorders       were     not        severe       mental     impairments.         [Tr.    129].

Additionally,          Dr.     Prout       opined        that    Plaintiff’s         affective

disorders did not restrict him in his activities of daily living

and     only     caused       mild        difficulties          in    maintaining       social

functioning, concentration, persistence, and pace. [Tr. 129].

        On January 15, 2015, Diosado Irlandez, M.D., a state agency

medical consultant, provided an opinion on Plaintiff’s Residual

                                                  6
Functional Capacity (“RFC”). [Tr. 131-33]. Dr. Irlandez found that

due to Plaintiff’s S/P ORIF of the right knee and tibia fracture

and   low   back   pain,   Plaintiff       had    the    following   exertional

limitations:   occasionally    lift        or    carry   twenty   (20)   pounds;

frequently lift or carry ten (10) pounds; sit, stand, or walk six

(6) hours in an eight (8) hour workday; and push or pull limited

in lower extremities, right. [Tr. 131]. Dr. Irlandez also found

that due to Plaintiff’s S/P ORIF of the right knee and tibia

fracture and low back pain, Plaintiff could: occasionally climb

ramps or stairs; never climb ladders, ropes, or scaffolds; and

occasionally stoop, kneel, crouch, or crawl. [Tr. 105, 123]. Dr.

Irlandez further found that due to Plaintiff’s low back pain and

pneumonconiosis, Plaintiff should avoid concentrated exposure to

vibration, concentrated exposure to hazards, such as machinery and

heights, and concentrated exposure to fumes, odors, dusts, gases,

and poor ventilation. [Tr. 105, 123].

      A May 16, 2017, cervical spine AP showed disc disease at C5-

C6 with narrowing of the disc space and degenerative changes at C-

5-C6 and C6-C7 with small anterior osteophyte. [Tr. 1445]. On June

16, 2017, during an appointment at Mountain Comprehensive Health,

Plaintiff presented walking with a cane and was prescribed a new

cane. [Tr. 1434]. On June 28, 2017, Plaintiff visited Kentucky

Orthopedic Clinic and was reported to: walk with a cane; have a

non-antalgic gait; have limited mobility and tenderness in his

                                       7
back; reduced strength in his left hip flexor and right quadriceps;

and positive straight leg raise bilaterally. [Tr. 1450]. A July

19, 2017, MRI found, “Mild degenerative changes are present. At

L3-4 and L4-5, mild disc bulges and mild facet hypertrophy result

in mild narrowing of the neural foramina and thecal sac. There is

no disc herniation, significant central spinal stenosis or nerve

root compression at any level.” [Tr. 1454].

        Plaintiff’s disability claims were denied both initially and

on reconsideration. [Tr. 109, 136]. After a January 8, 2016,

hearing, [Tr. 70-108], on February 4, 2016, an Administrative Law

Judge     (“ALJ”)    reviewed     the   evidence   of     record   and    denied

Plaintiff’s application. [Tr. 137-54]. However, on April 11, 2017,

the Appeals Council vacated the ALJ’s February 4, 2016, decision

[Tr. 137-54] and remanded this case for further consideration of

Plaintiff’s maximum residual functional capacity (“RFC”), the

medical opinion evidence, and the vocational evidence. [Tr. 155-

59]. On September 7, 2017, the ALJ held a second hearing, [Tr. 30-

69]. As will be discussed further herein, Plaintiff testified at

the second hearing. [Tr. 35-64].

        In addition to Plaintiff, vocational expert (“VE”) William

Ellis     testified.     [Tr.     64-68].   VE   Ellis    testified      that   a

hypothetical        person   of    Plaintiff’s     age,    with    Plaintiff’s

education, work experience, and limitations, could not perform

Plaintiff’s past relevant work as a repairman, a medium, skilled

                                        8
occupation, as classified by the Dictionary of Occupational Titles

(“DOT”),   but    very    heavy   as   actually    performed.   [Tr.       64-65].

However, VE Ellis also testified that a person such as Plaintiff

could perform light exertional work as a ticket taker, parking lot

attendant, and mail clerk, and VE Ellis clarified, “That’s a

representative and not an exhaustive list and the region is the

state of Kentucky.” [Tr. 65]. VE Ellis further testified that if

the hypothetical person required the ability to alternate between

sit and stand every thirty (30) minutes, they would still be able

to perform the previously mentioned jobs, but “[t]hey would be

reduced    by    50   percent.”    [Tr.     65].   Responding   to     a    final

hypothetical question, VE Ellis testified that if such a person,

as previously described, required three (3) additional ten (10)

minute unscheduled breaks each day, “[i]t would eliminate those

jobs plus all jobs.” [Tr. 66]. While VE Ellis cited the DOT at

times,    VE    Ellis’s   testimony    deviated    from   the   DOT    “at    the

exertional level and that was due to the claimant’s testimony

and/or the information [he] received concerning [the claimant’s]

work history.” [Tr. 64-65]. VE Ellis also testified his answers

regarding Plaintiff sitting and standing and breaks were not

supported by the DOT because “[t]he sit stand option is not in the

DOT so it would actually come from my observations and surveys

I’ve done,” and “[t]he breaks aren’t in the DOT, so, again, it’s

per observation of work.” [Tr. 65-66].

                                        9
       After the second hearing, on January 4, 2018, the ALJ reviewed

the evidence of record and denied Plaintiff’s application. [Tr. 8-

29]. In denying Plaintiff’s application, the ALJ found Plaintiff

had    the    following     severe    impairments:    “cervical    and    lumbar

degenerative disc disease, history of tibial fracture status post

open      reduction        internal    fixation,     black    lung       disease,

osteoarthritis of the hands and left shoulder, obesity.” [Tr. 14

(citing      20   C.F.R.    §§   404.1520(c)].     Despite   the   ALJ   finding

Plaintiff had multiple severe impairments, the ALJ also found

Plaintiff had the RFC to perform light work, as defined in 20

C.F.R. §§ 404.1567(b), with the following physical limitations:

occasional pushing and pulling with the right lower extremity;

occasional climbing of ramps and stairs; no climbing of ropes,

ladders, or scaffolds; occasional stooping, kneeling, crouching,

and crawling; frequent exposure to vibration; occasional exposure

to fumes, odors, dusts, gases, and poor ventilation; and frequent

exposure to unprotected heights or dangerous moving machinery.

[Tr. 18].

       The ALJ, accepting the vocational expert’s testimony, found

Plaintiff was unable to perform his past relevant work as a

repairman, which is classified by the DOT as a medium, skilled

occupation, but very heavy as actually performed. [Tr. 21-22].

However, again accepting the vocational expert’s testimony, the

ALJ determined there are other jobs Plaintiff could perform in the

                                        10
national economy, such as ticket taker, parking lot attendant, and

mail clerk, which are classified as light work, and Plaintiff was,

therefore, found to not be disabled. [Tr. 22-23]. On April 27,

2018, the Appeals Council denied Plaintiff’s request for review of

the ALJ’s January 4, 2018, decision [Tr. 8-29], which rendered the

decision [Tr. 8-29] final. [Tr. 1-5].

      Having exhausted his administrative remedies, on May 21,

2018, pursuant to 42 U.S.C. § 405(g), Plaintiff sought review

through an action in this Court. [DE 2]. On August 22, 2018,

Defendant filed an Answer [DE 9] contending, “Paragraph 6 of

Plaintiff’s   Complaint   states   a     legal    conclusion   to   which   no

responsive    pleading   is   required,”    and    “Plaintiff’s     Complaint

represents a Prayer for Relief to which no responsive pleading is

required.” [DE 9, at 2]. To the extent that the Court deems a

response to Paragraph 6 of the Complaint [DE 2] necessary or the

Prayer for Relief is deemed to allege facts to which a response is

required, the Defendant denies Paragraph 6 and the allegations.

Id. Pursuant to the Court’s August 22, 2018, Standing Scheduling

Order [DE 10], Plaintiff was directed to “move for summary judgment

or judgment on the pleadings within sixty (60) days.” [DE 10, at

2].

      As will be discussed further herein, on October 22, 2018,

Plaintiff filed the present Motion for Summary Judgment [DE 11],

with an accompanying Memorandum in Support [DE 11-1], arguing, in

                                    11
summary, that the ALJ erred by failing to support his determination

that Plaintiff was not disabled with substantial evidence, to

follow the directives of the Appeals Council, and to properly

evaluate Plaintiff’s subjective complaints of pain. [DE 11-1, at

2]. Responding to Plaintiff’s Motion for Summary Judgment [DE 11],

on November 20, 2018, Defendant filed a Motion for Summary Judgment

[DE 13] contending the ALJ’s January 4, 2018, decision [Tr. 8-29]

should be affirmed because the ALJ’s decision [Tr. 8-29] was

supported by substantial evidence, and Plaintiff’s subjective

complaints were not supported by the record. [DE 13, at 9-15].

                      II. STANDARD OF REVIEW

     Pursuant to 42 U.S.C. § 405(g), a reviewing court “must affirm

the Commissioner’s conclusions absent a determination that the

Commissioner has failed to apply the correct legal standard or has

made findings of fact unsupported by substantial evidence in the

record.” Longworth v. Comm’r Soc. Sec., 402 F.3d 591, 595 (6th

Cir. 2005) (citations omitted). The scope of judicial review is

limited to the record itself, and the reviewing court “may not try

the case de novo, nor resolve conflicts in evidence, nor decide

questions of credibility.” Hogg v. Sullivan, 987 F.2d 328, 331

(6th Cir. 1993) (citations omitted).

     The Sixth Circuit has held that “substantial evidence exists

when a reasonable mind might accept the relevant evidence as

adequate to support a conclusion.” Warner v. Comm’r of Soc. Sec.,

                                12
375 F.3d 387, 390 (6th Cir. 2004) (citations omitted). The limited

nature of substantial evidence review prevents the reviewing court

from substituting its judgment for that of the ALJ. Rather, so

long as substantial evidence exists, the reviewing court should

affirm the ALJ’s decision “even if there is substantial evidence

in the record that would have supported an opposite conclusion.”

Longworth,     402   F.3d    at     595    (citations     omitted).      Substantial

evidence is “more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Rogers v. Comm’r

of    Soc.   Sec.,   486    F.3d    234,     241   (6th   Cir.   2007)    (citations

omitted).

       “In determining whether the Secretary's factual findings are

supported by substantial evidence, [the Court] must examine the

evidence in the record ‘taken as a whole . . . .’” Wyatt v.

Secretary of Health and Human Services, 974 F.2d 680, 683 (6th

Cir. 1992) (citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir.

1980)). Additionally, the Court “‘must take into account whatever

in the record fairly detracts from its weight.’” Wyatt, 974 F.3d

at 683 (citing Beavers v. Secretary of Health, Educ. & Welfare,

577 F.2d 383, 387 (6th Cir. 1978). “The substantial evidence

standard presupposes that there is a ‘zone of choice’ within which

the    [Commissioner]      may     proceed      without   interference     from   the

courts.” Felisky v. Bowen, 35 F.3d 1027, 1035 (6th Cir. 1994)

                                           13
(citations omitted). “If the Secretary’s findings are supported by

substantial evidence, then we must affirm the Secretary’s decision

even though as triers of fact we might have arrived at a different

result.” Elkins v. Secretary of Health & Human Services, 658 F.2d

437, 439 (6th Cir. 1981).

                                   III. DISCUSSION

        Under the Social Security Act, the term “disability” means an

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months

.   .   .   .”   42   U.S.C.   §    423(d)(1)(A).    A   five-step   sequential

evaluation process is used to determine whether a claimant is

disabled. 20 C.F.R. § 404.1520; 20 C.F.R. § 416.920. In summary,

the five-step sequential evaluation process is as follows:

        The first step is to determine whether the claimant is
        engaged in significant gainful activity. 20 C.F.R. §
        416.920(b). If not, the second step is to determine
        whether the claimant has a severe impairment, which is
        “any impairment or combination of impairments which
        significantly limits your physical or mental ability to
        do basic work activities.” § 416.920(c). If there is a
        severe impairment, the third step is to determine
        whether the impairment meets or exceeds the criteria of
        one of the listed impairments in Appendix 1. §
        416.920(d). If the claimant does not satisfy one of the
        listings, the [fourth step] is to determine whether the
        claimant's impairment prevents him from performing his
        past relevant work. § 416.920(e). If it does not, the
        claimant is found not disabled. [At the fifth step,]
        [i]f the impairment prevents a return to former work,
        the claimant's residual functional capacity must be

                                         14
     determined, id., and it is then considered in
     conjunction with the claimant's age, work experience and
     education in order to ascertain whether the impairment
     or combination of impairments prevents the claimant from
     doing other work. § 416.920(f); see also Subpart P,
     Appendix 2, Tables 1–3.

Williamson v. Secretary of Health and Human Services, 796 F.2d

146, 149 (6th Cir. 1986); see also 20 C.F.R. § 404.1520; 20 C.F.R.

§ 416.920.

     The claimant “bear[s] the burden at step one of showing that

he is not working, at step two that he has a medically severe

impairment or combination of impairments, and at step four that

the impairment prevents him from performing his past work.” Bowen

v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). “[T]he Secretary bears

the burden of proof at step five, which determines whether the

claimant   is   able   to   perform   work   available   in   the   national

economy.” Id.

     Since the Parties’ cross Motions for Summary Judgment [DE 11;

DE 13] concern the same facts, the Court will consider the Parties’

Motions [DE 11; DE 13] together. The issues presently before the

Court are whether the ALJ erred by failing to support his finding

that Plaintiff was not disabled with substantial evidence or by

failing to properly evaluate Plaintiff’s subjective complaints of

pain. [DE 11-1, at 2].




                                      15
    A. WHETHER THE ALJ’S DECISION IS SUPPORTED BY SUBSTIANTIAL
   EVIDENCE AND RESPONSIVE TO THE APPEALS COUNCIL’S DIRECTIVES

       Federal    regulations     provide       that     the   Social     Security

Administration (“SSA”) makes disability determinations based on

“all    the   evidence      in   [the]      case    record.”      20     C.F.R.     §

404.1520(a)(3). Furthermore, the SSA is to “always consider the

medical opinions in [the] case record together with the rest of

the relevant evidence [they] receive.” 20 C.F.R. § 404.1527(b).

“In evaluating the intensity and persistence of [a claimant’s]

symptoms, [the SSA] consider[s] all of the available evidence from

[a claimant’s] medical sources and nonmedical sources about how [a

claimant’s] symptoms affect [them].” 20 C.F.R. § 404.1529(c)(1).

       In the present case, Plaintiff argues, “When the record in

the case is considered in its entirety, the combined effects of

Plaintiff’s      physical    impairments,     reflect      that   he    could     not

perform a wide range of even sedentary work on a regular and

sustained basis. [DE 11-1, at 16]; see also Gayheart v. Comm’r of

Soc. Sec., 710 F.3d 365, 377 (6th Cir. 2013) (“But the ALJ does

not contend, and the record does not suggest, that Gayheart could

do any of these activities on a sustained basis, which is how the

functional       limitations     of    mental      impairments      are     to     be

assessed.”). “[A] denial of benefits based upon an ALJ's improper

calculation      of   a   claimant's   residual        functional      capacity,    a

description of what the claimant ‘can and cannot do,’ must be


                                       16
reversed.” Webb v. Comm'r of Soc. Sec., 368 F.3d 629, 631 (6th

Cir. 2004) (quoting Howard v. Comm’r. of Soc. Sec., 276 F.3d 235,

239 (6th Cir. 2002)).

     Here, Plaintiff asserts the April 11, 2017, Appeals Council

vacated the ALJ’s February 4, 2016, decision [Tr. 137-54], remanded

this case, and directed the ALJ to do the following:

     [E]valuate Plaintiff’s alleged symptoms and provide
     rationale in accordance with the disability regulations;
     to give further consideration to Plaintiff’s maximum
     [RFC] and provide appropriate rationale with specific
     references; and to obtain additional evidence from a
     vocation expert if necessary and give the Plaintiff the
     opportunity for a Hearing on the matter.

[DE 11-1, at 17 (citing Tr. 155-57])]. Plaintiff argues the ALJ

failed to do as directed. The Court disagrees.

     Plaintiff     acknowledges    that     he   suffers       from   the   severe

impairments found by the ALJ. [DE 11-1, at 17]. As previously

mentioned,   the   ALJ   found    Plaintiff      had   the     following    severe

impairments:    “cervical   and    lumbar     degenerative       disc   disease,

history of tibial fracture status post open reduction internal

fixation, black lung disease, osteoarthritis of the hands and left

shoulder, obesity.” [Tr. 14 (citing 20 C.F.R. §§ 404.1520(c)].

However, Plaintiff argues, “The ALJ . . . completely discounted

Plaintiff’s allegations in regard to his heart and also in regard

to his carpal tunnel syndrome in his hands and also completely

ignored   the    psychological     impairments         which    are   completely

uncontradicted in the record.” [DE 11-1, at 17].

                                     17
     Plaintiff asserts that he was diagnosed by Cumberland River

Comprehensive Care Center as suffering from a Major Depressive

Disorder and placed on an Adult Treatment Plan, which included

prescription medication. Id. (citing [Tr. 1300-73]). Plaintiff

posits, “[T]he ALJ has discounted these serious impairments and

also not given any weight or credibility to the restrictions these

conditions have on his ability to perform daily activities.” Id.

at 17-18. Plaintiff further asserts, “The ALJ on his RFC did not

find any type of psychological conditions even to the point of

performing simple, detailed or complication instructions or his

ability to be around supervisors, co-workers, or friends.” Id. at

18. Additionally, Plaintiff argues that the ALJ should have given

more weight to the May 1, 2013, physical therapist’s functional

capacity exam, which found the following:

     Plaintiff did not qualify for any hand or assembly type
     activities, did not qualify for wrist work, qualified
     for only infrequent elbow work, does not qualify for
     shoulder (reaching) work, qualifies for infrequent neck
     movement work, does not qualify for forward bending
     work, and does not qualify for any type of squatting
     activities.

Id. (citing [Tr. 649-52]). Plaintiff posits that the ALJ erred by

failing to “recognize or even address [the May 1, 2013,] functional

capacity evaluation and this is completely unfounded and is not

supported by the record. It is clear the Plaintiff suffers from a

number of physical and mental problems that have not been addressed

by the findings of the ALJ.” Id. Lastly, Plaintiff alleges, “[T]he

                                18
ALJ further failed to address the fact the Plaintiff suffered from

a significant knee injury in these [RFCs],” and Plaintiff claims

that the ALJ’s failure to find there is a significant limitation

on Plaintiff’s ability to sit, stand, or walk “is completely . .

. unsupported by the record in this claim.” Id. at 18-19.

      In   his    January    4,   2018,     decision,   the     ALJ   evaluated

Plaintiff’s objective medical evidence and discussed the medical

records from Plaintiff’s alleged onset date to the date of the

decision. [Tr. 14-17, 18-21]. Additionally, the ALJ reiterated the

Appeals Council’s directions for him to follow on remand and stated

that he “complied with these directions.” [Tr. 11]. Specifically,

the ALJ noted that he did the following:

      [A]s required by the Order, the undersigned has
      considered the claimant’s impairment of black lung, and
      the resulting limitations which are discussed in detail
      below. The undersigned has also not relied upon evidence
      not in the file regarding the claimant’s alleged ability
      to care for animals. The undersigned took testimony at
      the hearing indicating the claimant lives with his wife
      and child, and does not care for animals. This resolves
      the issue of the prior ALJ relying on erroneous evidence
      in the prior hearing decision.

[Tr. 11]. The ALJ further noted, “As for the claimant’s black lung

disease,   one    image   apparently      showed   changes    consistent   with

pneumoconiosis,” but “the claimant admits he takes no medication

for   breathing    issues,    and   the     medical   records    show   minimal

treatment.” [Tr. 15 (citing [Tr. 948-50])]; see also [Tr. 84].

Additionally, the ALJ cites Dr. Monderewicz’s finding that “the


                                       19
claimant had no dyspnea on exertion, but reported shortness of

breath with prolonged activity.” [Tr. 15 (citing [Tr. 1156-65])].

      Defendant correctly asserts the following:

      [T]he ALJ also reasonably considered Plaintiff’s
      significant activities of daily living including
      breaking his tibia when was involved in an accident while
      riding a four-wheeler in July 2014 (subsequent to his
      March 2013 alleged disability onset), in justifiably
      finding that Plaintiff retained the functional capacity
      to perform the reduced requirements of light exertion
      work activities.

[DE 13, at 10 (citing [Tr. 15, 945-54, 1211-12])]; see also Cruse

v. Comm’r of Soc. Sec., 502 F.3d 532, 543 (6th Cir. 2007) (finding

it is appropriate for an ALJ to consider the claimant’s daily

activities when making a credibility determination); Walters v.

Comm’r   of   Soc.     Sec.,    127   F.3d    525,    531    (6th       Cir.    1997)

(“Discounting credibility to a certain degree is appropriate where

an ALJ finds contradictions among medical reports, claimant's

testimony, and other evidence.”); 20 C.F.R. § 404.1529(c)(4).

      Plaintiff’s arguments that the ALJ “completely discounted”

Plaintiff’s allegations regarding his heart and alleged carpal

tunnel   syndrome      and     “completely    ignored       the     psychological

impairments which are completely uncontradicted in the record” are

unsupported   by     the   record.    [DE   11-1,    at   17].    The    ALJ    found

Plaintiff’s alleged heart blockage and carpal tunnel syndrome were

not   medically      determinable     impairments.        [Tr.    17].    The    ALJ

correctly asserts, “The claimant’s most current treatment records


                                       20
from his primary care provider document no cardiac issues or

symptoms     whatsoever,”   and     “[t]here     is    no   documentation     of

treatment with a cardiologist.” [Tr. 17 (citing [Tr. 1434-45])].

       Regarding Plaintiff’s alleged carpal tunnel syndrome, the ALJ

found, “[There is no EMG/NCV evidence documenting carpal tunnel

syndrome or cervical radiculopathy. Current primary care records

document no complaints of dropping things or numbness and tingling

in the hands.” [Tr. 17 (citing 1432-1446)]. The ALJ continued,

“While records from the claimant’s treatment at a pain clinic in

November 2015 show complaints of paresthesia, he has not mentioned

such   symptoms   to    current    providers,    and   no   tests    have   been

performed to support such a diagnosis.” [Tr. 17]; see also [Tr.

1321-29]. Moreover, during Plaintiff’s January 8, 2016, testimony,

he did not remember having his hands x-rayed or who diagnosed his

carpal tunnel syndrome. [Tr. 98-100].

       Regarding Plaintiff’s mental impairments of depression and

anxiety, the ALJ determined Plaintiff was no more than mildly

limited. [Tr. 16]. The ALJ acknowledged that in 2013, Plaintiff

received treatment and medication for his mental impairments. [Tr.

16 (citing [Tr. 719-749])]. However, the ALJ found Plaintiff’s

counseling records from February and July 2016 “[did] not support

more than mild limitation in any mental functional area,” and

“[c]urrent    primary    care     records   do   not   document     psychiatric

symptoms, indicating no anxiety, depression or insomnia.” [Tr. 16

                                      21
(citing [Tr. 1330-73, 1432-1446])]. Also, the ALJ gave great weight

to the assessment of state agency psychological consultant Dr.

Prout, who found Plaintiff did not have a severe mental impairment.

[Tr. 21 (citing [Tr. 122-135])].

     Finally, turning to Plaintiff’s claims that the ALJ failed to

address both the findings of Plaintiff’s May 1, 2013, physical

therapist’s   examination     [Tr.    639-52]    and    Plaintiff’s      alleged

limitations caused by his knee injury, insofar as they pertain to

Plaintiff’s ability to sit, stand, or walk, the Court finds

Plaintiff’s arguments to lack merit. Not only did the ALJ address

the physical therapist’s May 1, 2014, findings, the ALJ gave them

little   weight    because   “[t]he    opinion    is    not    offered    by   an

acceptable medical source, and relies far too heavily on the

claimant’s subjective complaints of pain with all maneuvers” and

“g[ave] no weight to the 96% impairment assessed by the claimant’s

physical therapist for the same reason.” [Tr. 20-21]. The ALJ

explained, “The claimant’s subjective complaints are entirely

inconsistent with his mild imaging studies.” [Tr. 21]. As will be

discussed further herein, the ALJ is correct that Plaintiff’s

subjective complaints are inconsistent with the imaging studies.

Accordingly, it was appropriate for the ALJ to discount the

physical therapist’s May 1, 2013, findings.

     Like the physical therapist’s examination, the ALJ thoroughly

addressed   both    Plaintiff’s      knee   injury     and    its   effects    on

                                      22
Plaintiff’s ability to sit, stand, and walk throughout his decision

[Tr. 8-29]. [Tr. 20-23]. Contrary to Plaintiff’s argument, the

ALJ’s finding that Plaintiff was not significantly limited in his

ability   to    sit,   stand,   or    walk   is   supported    by   substantial

evidence.      Specifically,    the   ALJ    supported   his   opinion,    with

citations to evidence in the record, by stating:

     By December[] 2014, the claimant was able to ambulate
     without major restrictions, although he was not able to
     run or do increased activities. He still experienced
     pain and crepitus, but had a normal range of motion and
     no instability. Physical therapy records after that
     injury show the claimant had a very mild antalgic gait,
     and was able to ambulate throughout the clinic without
     an assistive device. He had some reduced strength.

[Tr. 20 (internal citations omitted) (citing [Tr. 1209-16, 1217-

33])]. Despite Plaintiff sometimes using a cane, in addition to

the evidence cited to by the ALJ, other medical evidence previously

described herein supports the ALJ’s decision. See [Tr. 105, 123,

131-33, 1434, 1450]. Having reviewed the evidence cited to by the

ALJ, and the whole record, the Court finds there is substantial

evidence to support the ALJ’s decision [Tr. 8-29].

  B. WHETHER THE ALJ PROPERLY EVALUATED PLAINTIFF’S SUBJECTIVE
                       COMPLAINTS OF PAIN

     Plaintiff also argues the ALJ failed to properly evaluate his

subjective complaints of pain. [DE 11-1, at 19-21]. During the

January 8, 2016, hearing [Tr. 70-108], Plaintiff testified to the

following: he is right-handed, [Tr. 76]; he had an unrestricted

driver’s license, [Tr. 77]; he completed the ninth grade and does

                                       23
not have a GED, [Tr. 77]; his past work involved heavy lifting,

and he stopped in 2013 due to problems with his neck and breathing,

[Tr. 78-82]; his neck pain was “pretty much constant,” and the

pain was brought on by moving his neck “a certain way,” [Tr. 82-

83]; his neck pain “goes through [his] shoulders and shoots pains

down [his] arms,” [Tr. 83]; some of his medications helped his

neck pain for “maybe an hour or two hours,” [Tr. 83-84]; he was

neither getting treatment for black lung disease nor using an

inhaler or breathing device to treat it, [Tr. 84]; he hadn’t used

an inhaler in about a year because he had not been back to the

doctor to get one, [Tr. 84]; he hurt his neck in a car accident,

[Tr. 84]; walking, going up stairs, bending over, and hot weather

made   him   short   of   breath,    [Tr.   85];    humidity     made   him    more

congested,    [Tr.    85];   he     fractured      his   right    leg   when    he

accidentally flipped his four-wheeler, [Tr. 85-86]; his right leg

was doing “fair,” but it still had pain that was “pretty much

constant,” [Tr. 86]; he had no treatment for his right leg other

than physical therapy and surgery, [Tr. 87]; he last smoked

marijuana two (2) to three (3) months prior to the hearing and

smoked it once a year, [Tr. 87]; he smoked one pack of cigarettes

a day, [Tr. 88]; he said he had a cane, and Julie Jackson, APRN,

recommended he use one, [Tr. 88-89]; he could only stand for thirty

(30) minutes before sitting down and resting, [Tr. 89]; he used

his cane when his back was “bad off” or “severely bad,” [Tr. 89];

                                       24
his back pain was “all the way up,” [Tr. 89]; when using his cane,

he could walk the length of a football field, [Tr. 91]; without

his cane, he could walk twenty-five (25) yards before having to

stop, [Tr. 91]; he could sit for approximately fifteen (15) minutes

before needing to stand up, [Tr. 91]; he could lift or carry ten

(10) pounds, [Tr. 91]; he did not cook, clean, do yard work, or

help with the vacuuming and laundry, [Tr. 92-93]; he went to the

grocery store and other stores with his wife and attended church

about six (6) times a year, [Tr. 93-94]; his hobbies included

putting model airplanes and cars together, and he attended some of

his son’s football games, [Tr. 94-95]; he had not been on a four-

wheeler since his accident in July 2014, but he did have a

motorcycle the year prior to the hearing, [Tr. 95-96]; pain from

his hips to his neck was also present, [Tr. 96]; if he experienced

pain from standing too long, he would sit in a recliner and lay

down for approximately thirty (30) minutes at a time, which

occurred four (4) to five (5) times a day, [Tr. 96-97]; and he had

difficulty picking up or handling things, including small items,

because they would cause pain to up through his fingernails and

into his arms, but he did not remember having his hands or

shoulders x-rayed or who diagnosed his carpal tunnel, [Tr. 98-

100].

        During the September 7, 2017, hearing [Tr. 30-69], Plaintiff

testified to the following: he could not drive for a long period

                                  25
of time because his arms would go numb, and his legs would jerk,

requiring him to get out and walk around every thirty (30) minutes

or so, [Tr. 35]; when working in the mines, he had to lift, push,

pull, and tug heavy amounts of weight, [Tr. 38]; physical therapy

did not help his back and neck pain, [Tr. 39]; his back pain was

worsening, and he wears a back brace off and on that does not help,

[Tr. 39-41]; the doctors told him “that [his] back would never get

better. It would just get worse,” [Tr. 41-42]; his back pain on a

scale of one (1) to ten (10) was an eight (8), [Tr. 42]; laying,

sitting, and walking too long caused him back pain, [Tr. 42-43];

and his back pain radiates down into his legs, [Tr. 43].

     Plaintiff now argues that the ALJ “failed to properly assess

the entirety of the medical evidence including all these additional

medical problems which are resulting in additional levels of pain

for Plaintiff.” [DE 11-1, at 20]. In support, Plaintiff claims he

has a further decreased tolerance to perform any type of physical

activity, including sitting, standing, or walking and using his

hands “which result[s] in more difficulties in performing normal

activities from a psychological standpoint.” Id. Plaintiff also

blanketly states that “[t]here is new information that is based

upon the objective medical findings from the medical records,

including diagnostic testing, as well as the consultative exam,”

and his “testimony regarding his pain level is uncontradicted in

the record.” Id. Notably, Plaintiff neither states what exact

                                26
testimony is uncontradicted nor recounts how his testimony is

supported by the medical evidence in the record.2

      Regardless,     Defendant     disagrees    with   Plaintiff,      arguing,

“[S]ubstantial evidence supports the ALJ’s finding that the record

did not include objective findings or other record evidence that

would support Plaintiff’s argument that he was subject to disabling

symptoms.” [DE 13, at 13]. Defendant further contends, “[T]he ALJ’s

analysis    of   Plaintiff’s      symptom      complaints    is   entitled    to

particular deference from this Court.” Id. (citing Jones v. Comm’r

of   Soc.   Sec.,    336   F.3d   469,   476   (6th   Cir.   2003)).    Finally,

Defendant     contends,      “Plaintiff’s       treatment     records     showed

insufficient objective findings to support his claims of disabling

physical pain as well as other alleged symptoms attributed to his

alleged impairments through the date of the Commissioner’s final

decision on January [4], 2018.” [DE 13, at 14 (citing Curler v.

Comm’r of Soc. Sec., 561 F. App’x 464, 475 (6th Cir. 2014)

(unpublished)       (“Curler's    testimony     describing    her   back     pain

contrasted starkly with the medical evidence.”)).

      Notably, Plaintiff fails to support his various arguments by

citing to evidence in the in the administrative record.                 [DE 11-1



2Plaintiff relies on Social Security Ruling (“SSR”) 96-7p, which interpreted
SSA Regulation, 20 C.F.R. § 404.1529, in setting forth a two-step process for
evaluating subjective complaints. [DE 11-1, at 19-20]. Plaintiff implies that
SSR 96-7p required the ALJ to make a finding on the credibility of Plaintiff’s
statements. Id. However, as correctly noted by Defendant, [DE 13, at 12 n. 5],
SSR 96-7p was superseded by SSR 16-3p.

                                         27
at   19-21].   This   Court   has   held,    “[I]ssues   adverted    to   in   a

perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party

to mention a possible argument in the most skeletal way, leaving

the court to . . . put flesh on its bones.” Vasquez v. Astrue, No.

6:12–CV–125–KSF, 2013 WL 1498895, at *6 (E.D. Ky. Apr. 11, 2013)

(citing McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997));

see also Hollon ex rel. Hollon v. Comm'r of Soc. Sec., 447 F.3d

477, 491 (6th Cir. 2006). For example, Plaintiff references the

underlying medical records, but he fails to explain either what

they indicate or how they support his arguments, much less cite to

any specific records. [DE 11-1, at 19-21].

      At least some citation to the record is required for Plaintiff

to demonstrate that he is entitled to relief. Plaintiff’s counsel

must take the necessary step of pointing to specific instances

where the ALJ erred and provide citations to the record that

indicate that the ALJ's decision is not supported by substantial

evidence. Simply put, this Court is not required to scour the

entire record, looking for evidence that may support Plaintiff’s

claims.

      Nevertheless, on the merits, there is no evidence before the

Court that indicates the ALJ erred in discounting Plaintiff’s

subjective     complaints.    The   ALJ     reviewed   Plaintiff’s    medical

history and relied on substantial evidence, including, objective

                                      28
medical evidence, and opinion evidence by examining and non-

examining physicians, in determining Plaintiff was not disabled

and able to perform light work with some limitations. [Tr. 8-29].

     When   evaluating   a   disability   claim   for   social   security

purposes, the claimant's pain should be considered. Kirk v. Sec.

of Health and Human Servs., 667 F.2d 524, 538 (6th Cir. 1981).

Both the SSA and the Sixth Circuit have guidelines for analyzing

a claimant's subjective complaints of pain. The SSA regulations

are set forth in 20 C.F.R. § 404.1529, which states, in part:

     [S]tatements about your pain or other symptoms will not
     alone establish that you are disabled. There must be
     objective medical evidence from an acceptable medical
     source that shows you have a medical impairment(s) which
     could reasonably be expected to produce the pain or other
     symptoms alleged and that, when considered with all of
     the other evidence (including statements about the
     intensity and persistence of your pain or other symptoms
     which may reasonably be accepted as consistent with the
     medical signs and laboratory findings), would lead to a
     conclusion that you are disabled.

20 C.F.R. § 404.1529(a).

     The Sixth Circuit's guidelines for evaluating a claimant's

assertions of disabling pain are set forth in Duncan v. Sec'y of

Health & Human Servs., 801 F.2d 847, 853 (6th Cir. 1986). The Sixth

Circuit laid out these guidelines as follows:

     First, we examine whether there is objective medical
     evidence of an underlying medical condition. If there
     is, we then examine: (1) whether objective medical
     evidence confirms the severity of the alleged pain
     arising from the condition; or (2) whether the
     objectively established medical condition is of such a


                                  29
      severity that it can reasonably be expected to produce
      the alleged disabling pain.

Id. In Duncan, the Sixth Circuit explicitly noted that the test

“does not require . . . ‘objective evidence of the pain itself.’”

Id. (quoting Green v. Schweiker, 749 F.2d 1066, 1071 (3d Cir.

1984)). However, as the Sixth Circuit clarified in Felisky, “[b]oth

the SSA standards and the Duncan test require objective medical

evidence showing an underlying medical condition.” 35 F.3d at 1038–

39   (emphasis   added);   see    also   20   C.F.R.   §    404.1529(a).   As

previously   mentioned,     the    ALJ    may   also       discount   witness

credibility when a claimant’s testimony contradicts the medical

records and other evidence. See Walters v. Comm’r of Soc. Sec.,

127 F.3d at 531.

      In the instant case, the ALJ found Plaintiff’s medically

determinable impairments could reasonably be expected to produce

the alleged symptoms. [Tr. 24]. However, the ALJ further found

that Plaintiff’s statements concerning the intensity, persistence,

and limiting effects of his symptoms are inconsistent with the

medical evidence and other evidence in the record. [Tr. 24]; see

also 20 C.F.R. § 404.1529(c)(4). The ALJ’s finding is supported by

substantial evidence in the record.

      In general, the ALJ found Plaintiff’s “statements about the

intensity, persistence, and limiting effects of his . . . symptoms”

to be “inconsistent because the claimant’s subjective complaints


                                    30
are grossly disproportionate with the medical evidence of record,

which shows only mild radiographic findings.” [Tr. 19]. The ALJ

further found, “Several of the conditions about which the claimant

testified have not been treated at all in the numerous years this

application has been pending.” [Tr. 19].

      Particularly, regarding Plaintiff’s testimony about his back

issues, the ALJ found, “While [Plaintiff] has had physical therapy,

and some reduced range of motion and reduced strength, his imaging

studies simply do support the level of impairment the claimant

alleges.” [Tr. 19]. In support of this finding, ALJ cites the

following medical evidence: March 1, 2013, imaging study showing

degenerative disc disease of C5-C6 with mild diffuse bulge, [Tr.

575-94]; March 26, 2013, MRI showing prominent osteophyte disc

complexes at C3-C4 and C5-C6 slightly impinging on the thecal sac

with no disc protrusion, which Dr. Bean later concluded showed

only minor chronic disc bulge at C5-C6, resulting in Dr. Bean

diagnosing Plaintiff with cervical and lumbar sprain and finding

he should be able to get back to work after physical therapy, [Tr.

595-98, 599-601]; Plaintiff’s sprain was treated long term with

opioid medication, [Tr. 719-49, 750-947]; October 20, 2014, x-ray

showing Plaintiff’s lumbar spine to be normal, [Tr. 1166-69]; May

16,   2017,   imaging   study   showing   disc   disease   at   C5-C6   with

narrowing of the disc space with degenerative changes at C5-C6 and

C6-C7 with small anterior osteophyte, [Tr. 1445]; and July 19,

                                    31
2017,     MRI    showing     mild     degenerative    changes      with    no   disc

herniation, significant central spinal stenosis, or nerve root

compression at any level, [Tr. 1452-54]. [Tr. 19-20]. Having

reviewed       Plaintiff’s    various    x-rays,     MRIs,   and   other    medical

evidence,       the   ALJ     concluded,       “Although     the   claimant      has

significant complaints of pain, and some findings of weakness and

limited range of motion on examination, based upon his numerous

mild imaging studies, the claimant’s orthopedic conditions are

accommodated by limiting him to a range of light work.” [Tr. 20].

        The ALJ's evaluation of Plaintiff’s testimony is entitled to

deference by this Court. Cruse v. Comm'r of Soc. Sec., 502 F.3d

532, 542 (6th Cir. 2007). As previously stated, “The Court may not

re-weigh the evidence and substitute its own judgment for that of

the Commissioner merely because substantial evidence exists in the

record to support a different conclusion.” Putman v. Astrue, 2009

WL 838155, at *5 (E.D. Tenn. Mar. 30, 2009). So long as the ALJ

cited substantial evidence to support his conclusions, this Court

may not re-evaluate his determinations. Ulman v. Comm'r of Soc.

Sec., 693 F.3d 709, 714 (6th Cir. 2012).

        When    considering     all     medical    evidence     and   Plaintiff’s

personal testimony regarding his activities, the ALJ properly

evaluated Plaintiff’s subjective complaints of pain. Because the

ALJ’s evaluation is supported by substantial evidence, it is

entitled to deference. Thus, remand is unwarranted.

                                          32
     In addition to Plaintiff’s unfounded argument that the ALJ

failed to properly evaluate his subjective complaints of pain,

Plaintiff posits, “[T]he ALJ has failed to properly assess that

Plaintiff is an individual closely approaching advanced age.” [DE

11-1, at 21]. Plaintiff claims that at the time of the second

hearing, he was over fifty (50) years old, and the ALJ “failed to

assess Plaintiff’s age, education, and past work in making a

determination as to whether he met Grid rules.” Id. Plaintiff’s

position is that “based on the medical record of Harlan ARH . . .

he would be limited to no more than [a] range of sedentary work .

. . .” Id. However, the ALJ based his decision on VE Ellis’s

testimony,   which   was   in   response   to   the   ALJ’s   hypothetical

questions about “an individual of the claimant’s age, education,

and work background.” [Tr. 64]; see also [Tr. 23]. Plaintiff is

making yet another argument that had the ALJ found Plaintiff to

have a more limited RFC, Plaintiff would have been found to be

disabled. While that may be true, as repeatedly stated herein, if

an ALJ’s decision is supported by substantial evidence, as it is

in the present case, the Court may not, and will not, reevaluate

the ALJ’s determinations. Ulman, 693 F.3d at 714.

                            IV. CONCLUSION

     For the foregoing reasons, the Court, having found no legal

error on the part of the ALJ, and that his decision is supported

by substantial evidence,

                                    33
     IT IS ORDERED as follows:

     (1) Plaintiff’s Motion for Summary Judgment [R. 11] is DENIED;

     (2) Defendant’s Motion for Summary Judgement [R. 13] is

GRANTED;

     (3) Defendant Commissioner’s decision denying Plaintiff’s

disability claim is AFFIRMED;

     (4) This matter is DISMISSED and STRICKEN FROM THE COURT’S

ACTIVE DOCKET; and

     (5) Judgment in favor of the Defendant will be        ENTERED

separately.

     This the 30th day of September, 2019.




                                 34
